Filed 4/22/22 W.B. v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 W.B.,

          Petitioner,                                                    E078391

 v.                                                                      (Super.Ct.No. J288309)

 THE SUPERIOR COURT OF                                                   OPINION
 SAN BERNARDINO COUNTY,

          Respondent;

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,

          Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Lynn M. Poncin,

Judge. Petition denied.

         Harold Gun Lai, Jr., for Petitioner.

         No appearance for Respondent.

         Tom Bunton, County Counsel, and Joseph R. Barrell, Deputy County Counsel, for

Real Party in Interest.

                                                             1
       In this dependency writ, an alleged, nonbiological father challenges the juvenile

court’s order denying him presumed father status over a one-year-old child he cared for

and initially believed was his. We reject his arguments and deny the petition.

                                             I.

                                    BACKGROUND

Investigation and Detention

       San Bernardino County Children and Family Services (CFS) began investigating

the welfare of D.B. (the child) following three referrals based upon allegations of general

neglect and emotional abuse by C.P. (mother) and W.B., the petitioner and alleged

father.1 Mother had an extensive CFS history and had other children previously removed

due to substance abuse, domestic violence, and mental health issues. Parental rights were

terminated in those cases. The allegations in the referrals included mother regularly

using drugs without W.B. intervening, the child not gaining weight and suffering from

poor hygiene, and domestic violence between mother and W.B.

       A crime report generated a few days after the child’s birth stated that W.B. did not

want mother to have the child at the hospital for fear that she would be contacted by law

enforcement and arrested for her felony warrant. According to the crime report, W.B.

claimed to not know mother’s whereabouts but brought the child out for deputies to

determine whether she needed medical attention.


       1  Although mother filed a notice of intent to file a writ petition pursuant to
California Rules of Court, rule 8.452, we dismissed her case for failing to timely file a
petition. (Welf. & Inst. Code, § 366.26, subd. (l); Roxanne H. v. Superior Court (1995)
35 Cal.App.4th 1008, 1012-1013.)

                                             2
       CFS set up a child and family team meeting, during which mother and W.B.

agreed to a voluntary family maintenance plan. However, when social workers attempted

to meet with the family to discuss the case plan, W.B. was upset and told them that

mother and the child were not home and that he did not know their whereabouts. He said

he would not agree to participate in services because mother’s issues were not his issues.

       At mother’s last known address, W.B.’s mother told the social worker that mother

had moved to a friend’s home. W.B. confirmed that mother had moved and said it was

because she was upset with him. He denied that mother used drugs and said he had been

“clean and sober” for three years.

       The social worker confirmed that mother had a felony warrant for her arrest.

Additionally, W.B. had a criminal history, was uncooperative, and was allegedly a

domestic abuser. Therefore, the social worker requested and obtained a detention

warrant.

       In March 2021, CFS filed a dependency petition for the child pursuant to Welfare

and Institutions Code section 300, subdivisions (b)(1) (failure to protect),

(g) (whereabouts unknown), and (j) (half siblings previously adjudged dependents). The

petition included allegations of domestic violence between mother and W.B., an unsafe

lifestyle, substance abuse by mother and W.B., mother’s mental health issues, mother’s

whereabouts being unknown, and the termination of mother’s parental rights to half

siblings.




                                              3
       At the March 2021 detention hearing, the juvenile court ordered that the child be

detained upon apprehension. It ordered supervised visitation for W.B. for a minimum of

one time a week for two hours.

Jurisdiction and Disposition

       W.B. was interviewed on two occasions for the jurisdiction/disposition report.

During the first interview, W.B. said he would “do anything to get [his] daughter” back.

He reported not knowing mother’s whereabouts and he did not want to participate in

reunification services. He believed he was “being punished because [he] did not call

[the] hospital.” He claimed that mother “blew it” and said he could handle it if the child

were placed with him, as there were other children in the home and he had plenty of

support. Rather than show concern when mother absconded with the child, W.B. asked

the social worker if mother could just “go away” because she was having a nice time with

their baby. He reported that mother’s sisters knew mother and child were fine, but that

they would not disclose their location.

       At the second interview, W.B. denied any domestic violence with mother but said

that mother on one occasion threw things at him, causing him to grab her arms. W.B.

denied having an unsafe lifestyle because he took care of the child, had cared for nieces

and nephews in the past, had all the provisions for the child, and set up her doctor

appointments. He provided documentation indicating the child had been taken to the

doctor.

       W.B. reported that there was no reason to believe the child was not his. He said he

loved the child and went through the pregnancy with mother. He claimed he took the


                                             4
child to a doctor’s appointment and was trying to get the child’s birth certificate.

Additionally, W.B. stated that he and mother were in a relationship when the child was

conceived. He indicated that mother had been living in the home for two years, and he

believed the child was his. He said he would love the baby whether she was his or not,

but he was willing to take a paternity test.2

       According to a report filed for a May 2021 hearing, the child had been located and

placed in CFS custody in late March 2021. The child had been taken to a hospital, where

she tested positive for amphetamines. Mother was in custody at a rehabilitation center

that the sheriff’s department operated for the purpose of housing inmates undergoing

rehabilitation.

       Mother was interviewed about paternity. She said she was in a relationship with

W.B. when the child was conceived and that W.B. was the child’s father. She stated

W.B. was present at the birth. She claimed that W.B. was the only person who could be

the father. Mother denied all of the allegations and said she did not use drugs during her

pregnancy but admitted to using drugs some months after the child had been born. She

denied knowing that CFS or law enforcement were looking for her.

       In August 2021, the social worker spoke to the child’s caregiver regarding visits.

She reported that because of the distance of the visits, W.B. was required to confirm the

visits a week in advance or ask for accommodations. She stated although W.B. initially



       2 Another potential father, L.S., came forward and inquired about a paternity test.
A third man, D.K., who was in jail, also came forward claiming to be the child’s father.
Paternity test results indicated that D.K. was the child’s biological father.

                                                5
attended all of the visits, he began to miss one or two visits a month. During the visits,

W.B. would feed the child, change her diaper, talk to her, and engage with her. The

caregiver reported no concerns.

       The child was placed with D.K.’s relatives, Mr. and Mrs. D., in October 2021.

Mrs. D. stated that W.B. would occasionally visit the child but did not exhibit any

“parental capacity” during the visits. She said that when the child was upset or hungry,

W.B. would hand her back to her. She disclosed that during a visit in mid-October, W.B.

told her that mother was at his house and that he wanted her to get custody of the child

because she deserved an opportunity to parent the child.

       In mid-November 2021, the social worker mailed out consent forms and other

documents to enroll W.B. in services. As of early December, she had yet to receive the

required documents back from W.B. W.B. also continued to fail to appear for drug

testing.

       CFS recommended that the court find W.B. to be a nonparty and not entitled to

services and to terminate all visitation between him and the child because he had yet to

engage in services, was uncooperative with CFS, and did not believe he needed services.

Furthermore, of the only two drug tests W.B. had taken, one came back positive for

amphetamines. Additionally, W.B. continued to advocate for and engage with mother.

Jurisdictional Hearing – Testimony Regarding Paternity

       At the contested jurisdictional/dispositional hearing in January 2022, the court first

heard testimony from W.B. on the issue of whether he should be declared a presumed

father. He testified as follows.


                                             6
       Mother received very little prenatal care. W.B. did not attend any of the

appointments with mother because he was at work. He considered himself to be the

child’s father and was present for her birth at his home. He delivered the child with the

help of some friends. As soon as the child was born, he called paramedics and the fire

department to assess the child and they determined she was healthy. After the child’s

birth, she and mother stayed at his home. He changed the child’s diapers, fed her, cradled

her, and rocked her to sleep. W.B. supplied the diapers, made sure the child was warm,

and had a crib for her as well as everything a baby needed. The child was with him for

roughly six weeks before she was removed from his home.

       About four days after the child’s birth, CFS got involved due to an anonymous call

about the child being malnourished. W.B. denied the allegation. CFS assessed the child

and the home without removing her. W.B. took her to the doctor. He attempted to get a

birth certificate for the child because it was something she needed.

       W.B. tried to visit the child every week since February 2021. He held the child

during the entire two-hour visits, showed her things at the park, changed her, and fed her.

The child did not become fussy at all. W.B. believed the child recognized him and that

there was a close bond between them based upon their “togetherness, [their] morale with

each other, the happiness with each other.” Since the child’s removal, he provided

diapers, bought a few gifts, and brought some things so she could learn. Although he was

not the child’s biological father, it did not change his feelings toward her. He always

referred to the child as his and held her out as his daughter.




                                              7
       The court stated it was mindful of cases such as Adoption of Kelsey S. (1992) 1

Cal.4th 816 and Adoption of Baby Boy W. (2014) 232 Cal.App.4th 438, and it went

through a lengthy analysis before concluding W.B. had not met his burden to establish

himself as a presumed father. The court found W.B. was not credible during his

testimony. It noted W.B.’s testimony was implausible with respect to the frequency of

visitation as well as mother’s prenatal care. Specifically, the court observed that it was

impossible for W.B. to have visited the child one time a week since February 2021 as

mother and the child were missing for quite a while. Also, the court stated that in the

detention report, it was reported that mother did not receive prenatal care.

       The court voiced concern that W.B. knew mother was using drugs but did not

intervene. The court further observed that W.B. was either not concerned about the

child’s whereabouts or lied to CFS and protected the child’s whereabouts. It concluded

that W.B. failed to cooperate with services and continued to advocate for mother, placing

the child at risk of future harm. Therefore, the court found that although W.B.

acknowledged the child as his own, he did not act throughout the case as one who

assumes parental responsibilities as fully as he could have under the circumstances.

       The court deemed W.B. to be a nonparty and dismissed the allegations pertaining

to him. It found the other allegations to be true and declared the child a dependent of the

court. The court removed the child from her parents’ custody, denied services to both




                                             8
mother and D.K., and set a hearing pursuant to Welfare and Institutions Code section

366.26.3

                                             II.

                                      DISCUSSION

       W.B. argues the juvenile court erred in finding he was not the child’s presumed

father.4 We disagree.

A.     Relevant Law

       The dependency system recognizes four classes of fathers: alleged, natural (or

biological), presumed, and de facto. (In re J.H. (2011) 198 Cal.App.4th 635, 644.) An

alleged father might be the father but has not yet been established to be either the

biological father or a presumed father. (Ibid.) A biological father is one whose paternity


       3  Because the court set a selection and implementation hearing, the order was not
appealable and instead had to be challenged by writ petition. (Welf. & Inst. Code,
§ 366.26, subd. (l); In re Tabitha W. (2006) 143 Cal.App.4th 811, 815-817.) The court,
however, advised W.B. of his right to appeal, advising him that he had 60 days to file a
notice of appeal. He was not advised of the need to timely file a notice of intent to file a
writ petition. (Cal. Rules of Court, rule 8.450(e)(4)(A).) Therefore, on January 24, 2022,
we issued an order construing W.B.’s notice of appeal as a notice of intent.

       4  A writ petition challenging an order setting a Welfare and Institutions Code
section 366.26 hearing must comply with the requirements set forth in California Rules of
Court, rule 8.452. Among the requirements, a petition must be accompanied by a
memorandum that includes a statement of “each point under a separate heading or
subheading summarizing the point and support[ing] each point by argument and citation
of authority.” (Cal. Rules of Court, rule 8.452(b)(2).) In this case, W.B.’s petition is
woefully deficient as none of his argument contains citation to authority. Where a writ
petition is procedurally deficient, a reviewing court may summarily deny it. (See
Anthony D. v. Superior Court (1998) 63 Cal.App.4th 149, 157.) However, a writ petition
“must be liberally construed” by the appellate court. (Cal. Rules of Court, rule
8.452(a)(1).) While W.B.’s petition is conclusory and deficient, we are not summarily
denying it because of the importance of the issue.

                                             9
is established but who does not qualify as a presumed father. (Ibid.) A presumed father

falls into one of several statutory categories in Family Code section 7611, several of

which relate to the man’s status as the mother’s husband, or his attempts to marry the

mother. (In re J.H., at p. 644.) A de facto father is one who has assumed the day-to-day

role of a parent for a substantial period of time. (In re E.O. (2010) 182 Cal.App.4th 722,

726)

       “ ‘ “Presumed father status ranks highest.” ’ ” (In re J.H., supra, 198 Cal.App.4th

at p. 644.) “Presumed father status entitles the father to appointed counsel, custody

(absent a finding of detriment), and a reunification plan.” (In re T.R. (2005) 132

Cal.App.4th 1202, 1209.) Among the statutory categories for presumed father status,

only one is at issue here. Under Family Code section 7611, subdivision (d) (section

7611(d)), a man is a presumed father if he “receives the child into [his] home and openly

holds out the child as [his] natural child.”

       Section 7611(d) “requires something more than a man’s being the mother’s casual

friend or long-term boyfriend; he must be ‘someone who has entered into a familial

relationship with the child: someone who has demonstrated an abiding commitment to the

child and the child’s well-being’ regardless of his relationship with the mother.” (In re

D.M. (2012) 210 Cal.App.4th 541, 553.) “There are no specific factors that a trial court

must consider before it determines that a parent has ‘received’ a child into the home and

has established a parental relationship. ‘In determining whether a man has “receiv[ed a]

child into his home and openly h[eld] out the child” as his own [citation], courts have

looked to such factors as whether the man actively helped the mother in prenatal care;


                                               10
whether he paid pregnancy and birth expenses commensurate with his ability to do so;

whether he promptly took legal action to obtain custody of the child; whether he sought

to have his name placed on the birth certificate; whether and how long he cared for the

child; whether there is unequivocal evidence that he had acknowledged the child; the

number of people to whom he had acknowledged the child; whether he provided for the

child after it no longer resided with him; whether, if the child needed public benefits, he

had pursued completion of the requisite paperwork; and whether his care was merely

incidental.” (W.S. v. S.T. (2018) 20 Cal.App.5th 132, 145-146.)

       “No single factor is determinative; rather, the court may consider all the

circumstances when deciding whether the person demonstrated a parental relationship by

holding out the child as his or her own and assuming responsibility for the child by

receiving the child into his or her home.” (R.M. v. T.A. (2015) 233 Cal.App.4th 760,

774.) “Presumed parent status is afforded only to a person with a fully developed

parental relationship with the child; . . .” (Id. at p. 776, italics omitted.)

       W.B., as the man claiming status as a presumed father, bears the burden of proving

the facts in support of his entitlement to that status by a preponderance of the evidence.

(In re J.O. (2009) 178 Cal.App.4th 139, 147, abrogated on other grounds by In re R.T.

(2017) 3 Cal.5th 622.) If the presumption under section 7611(d) is established, it “may

be rebutted in an appropriate action only by clear and convincing evidence.” (Fam Code,

§ 7612, subd. (a).) Where, as here, the juvenile court finds that the person seeking

presumed parent status has failed to meet his burden of proof, the question on appeal, as

in all failure of proof cases, is “ ‘whether the evidence compels a finding in favor of the


                                               11
appellant[ ] as a matter of law.’ ” (In re Aurora P. (2015) 241 Cal.App.4th 1142, 1163;

accord, In re I.W. (2009) 180 Cal.App.4th 1517, 1527-1528, disapproved on another

ground in Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4.) “Specifically, the

question becomes whether the appellant’s evidence was (1) ‘uncontradicted and

unimpeached’ and (2) ‘of such a character and weight as to leave no room for a judicial

determination that it was insufficient to support a finding.’ [Citation.]” (In re I.W., at

p. 1528.)

       We review a juvenile court’s determination of presumed father status for

substantial evidence. (In re Spencer W. (1996) 48 Cal.App.4th 1647, 1650.) If there is

substantial evidence to support the findings of the juvenile court, we uphold those

findings. (In re Brandon C. (1999) 71 Cal.App.4th 1530, 1534.) “We do not evaluate the

credibility of witnesses, reweigh the evidence, or resolve evidentiary conflicts. Rather,

we draw all reasonable inferences in support of the findings, consider the record most

favorably to the juvenile court’s order, and affirm the order if supported by substantial

evidence even if other evidence supports a contrary conclusion. [Citation.] The

appellant has the burden of showing the finding or order is not supported by substantial

evidence. [Citation.]” (In re L.Y.L. (2002) 101 Cal.App.4th 942, 947.)

B.     Analysis

       Sufficient evidence supports the juvenile court’s finding that W.B. did not meet

the requirements for being deemed the presumed father under section 7611(d). The

juvenile court was not required to accept W.B.’s testimony, and in fact, found his

testimony not credible. (See In re L.L. (2017) 13 Cal.App.5th 1302, 1310 [in reviewing a


                                             12
juvenile court’s finding as to whether a person is a presumed parent, we “do not reweigh

the evidence or credibility of witnesses”].) The evidence indicates that W.B. did not

demonstrate an “abiding commitment” to the child nor a fully developed parental

relationship with her. (In re D.M., supra, 210 Cal.App.4th at p. 553; see R.M. v. T.A.

(2015) 233 Cal.App.4th 760, 776.)

       While W.B. provided a worksheet indicating his apparent intent to request a birth

certificate on behalf of the child, there is no evidence he took legal action—prompt or

otherwise—to obtain custody of the child. To the contrary, when the child was born, he

did not attempt to seek sole custody of the child despite the fact that mother’s other

children had been removed, and that he knew she was using drugs and had a felony

warrant for her arrest. (See In re J.H., supra, 198 Cal.App.4th at p. 647 [alleged father

“did nothing to legally establish his status” and “never took legal action to seek custody

. . . until the dependency proceedings began”].) W.B. even assisted mother in actively

trying to conceal her whereabouts from the authorities by having a home birth. When

social workers went to the home on February 19, 2019, W.B. claimed that mother had left

the home with the child, he did not know where she was, and her issues were not his

issues. He did not contact the police or make a referral to CFS. When mother absconded

with the child, he did not contact the police to report the child was missing. As the

juvenile court observed, he was either unconcerned about the child’s whereabouts or he

lied to CFS and protected the child’s whereabouts, demonstrating that he did not act as a

father and utilize his best efforts to be protective of the child. (See Martinez v. Vaziri

(2016) 246 Cal.App.4th 373, 384-385 [“ ‘ “[T]he premise behind the category of


                                              13
presumed [parent] is that an individual . . . has demonstrated a commitment to the child

and the child’s welfare” ’ ”].)

       Although W.B. was permitted to visit the child once a week, W.B.’s record of

visitation was inconsistent, despite his testimony to the contrary. (See In re A.A. (2003)

114 Cal.App.4th 771, 787 [biological father was not a presumed father; among other

things, he “just let contact with the minor slide”].) He did not act parental during the

visits and would hand the child back to the caregiver whenever she was hungry or upset.

“The law does not require children to wait so long for parents to become sufficiently

interested . . . .” (In re Marcos G. (2010) 182 Cal.App.4th 369, 391.)

       W.B. relies on a claim that the child lived with him for at least the first 30 days

after her birth and he considered her his own. However, “[a] child’s physical presence

within the alleged father’s home is, by itself, insufficient” under section 7611(d) to

constitute “ ‘receipt of the child into [the man’s] home . . . .’ ” (W.T. v. S.T., supra, 20

Cal.App.5th at p. 145.) Even “a caretaking role and/or romantic involvement with a

child’s parent” is insufficient to establish presumed fatherhood. (R.M. v. T.A., supra, 233

Cal.App.4th at pp. 776-777.) Instead, the record must reflect substantial evidence of an

“established” and “fully developed parental relationship.” (Id. at pp. 780-781; see

Martinez v. Vaziri, supra, 246 Cal.App.4th at pp. 384-385 [“The critical distinction is not

the living situation but whether a parent-child relationship has been established”].) When

combined with all the other evidence, the kind of temporary, incidental care that was

provided in this case was insufficient to establish presumed father status.




                                              14
       W.B. further states, “[t]he court seemed to focus on the period after mother took

the minor and period minor was detained by CFS.” Focusing on such a period, however,

is entirely proper. In deciding whether an individual has attained presumed father status,

the juvenile court must consider his conduct “before and after the child’s birth.”

(Adoption of Kelsey S., supra, 1 Cal.4th at p. 849.) Presumed father status is granted

based on a commitment toward developing a “substantial familial relationship to the

child.” (In re Sarah C. (1992) 8 Cal.App.4th 964, 975.) W.B.’s lack of a commitment to

parenting responsibilities during the period the court focused on is highly relevant to the

presumed father analysis. (In re Spencer W., supra, 48 Cal.App.4th at pp. 1653-1654.)

       In sum, W.B. cannot establish that the evidence he offered to support his claim for

presumed father compelled a finding in his favor as a matter of law.

                                            III.

                                      DISPOSITION

       The petition is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                         RAPHAEL
                                                                                              J.
We concur:


FIELDS
                Acting P. J.


MENETREZ
                          J.


                                             15